Citation Nr: 1742827	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-01 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disorder.??

2.  Entitlement to service connection for lumbosacral strain, to include as secondary to a left knee disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty for training from January 1997 to May 1997, and on active duty from August 1997 to November 2000.

This matter comes before the Board of Veterans' Appeals (Board) from March and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that, in pertinent part, denied the Veteran's claims of service connection for a right knee disability and lumbosacral strain.  Following a review of the file, the Board remanded the claim in June 2015 and again in April 2016 for the purpose of obtaining additional medical information.  The claim has been returned to the Board for review.

Regrettably, the appeal must once again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

As reported above, the Board remanded the claim in April 2016 for the purpose of obtaining additional medical information concerning the Veteran's right knee disorder and the disability of the lumbar segment of the spine.  The Board requested that the medical care provider who had previously examined the Veteran provide an addendum that addressed whether the Veteran's right knee and back disorders were aggravated by his service-connected left knee disability.  

The record reflects that a medical care provider was contacted and he did provide additional information.  This occurred in May 2016.  The reviewer indicated in his addendum that the two disabilities were not secondary to the service-connected left knee disability; however, the same individual did not comment on whether the left knee disability aggravated either disorder.  Indeed, this was not lost on the Veteran's representative.  In this instance, the Board believes that the opinion is once again inadequate because it fails to provide answers to the question of whether the claimed disabilities have been aggravated by the service-connected disorder.

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim, the case is REMANDED for the following redevelopment:

1.  Refer the Veteran's claims file to a physician for preparation of an opinion as to the etiology of the Veteran's low back and right knee disabilities.  The physician is asked to review the claims folder an address the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee and low back disabilities were aggravated by his service-connected left knee disorder.  If aggravated, please specify the baseline of disability prior to aggravation, and the increase in disability resulting from the aggravation.

A rationale, with consideration of both lay and medical evidence, must be provided for all opinions provided.  The physician is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account when formulating the requested opinions.

3.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


